ALLOWABILITY NOTICE
Claims 1-7, 9-12 and 14-20 are pending in this action.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/4/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rick Edge on 5/4/2022.

The claims are amended as follows:

1. (Currently Amended)	A system, comprising: 
an intelligent electronic device (IED) of an electric power distribution system; and 
a key device configured to perform operations comprising: 
receiving a request from the IED for communication with an additional component of the electrical power distribution system; 
establishing a Media Access Control security key agreement (MKA) connectivity association with the IED in response to receipt of the request; 
generating a security association key (SAK) in response to receipt of the request; and 
distributing the SAK to the IED via the MKA connectivity association to enable the IED to use the SAK to communicate via a Media Access Control security (MACsec) communication link that is isolated from the key device; 
wherein: 
the IED is configured to transmit an updated request to the key device at a particular frequency; and, 
the key device is configured to generate an updated SAK and distribute the updated SAK to the IED each time the key device receives the updated request from the IED to enable the IED to use the updated SAK to communicate via an updated MACsec communication link.

2. (Original)	The system of claim 1, wherein the IED is configured to use the SAK to encrypt data, to decrypt data, or both. 

3. (Original)	The system of claim 1, wherein the SAK is a first copy of the SAK, and the key device is configured to perform operations comprising: 
generating a second copy of the SAK in response to receipt of the request; and
distributing the second copy of the SAK to the additional component to enable the IED and the additional component to use the first copy of the SAK and the second copy of the SAK, respectively, to communicate with one another via the MACsec communication link. 

4. (Original)	The system of claim 3, wherein the key device is configured to identify the additional component based on the request. 

5. (Original)	The system of claim 3, wherein the additional component comprises an additional IED, a gateway, a computing device, or any combination thereof, of the electric power distribution system. 

6. (Original)	The system of claim 1, wherein the key device is configured to establish the MKA connectivity association with the IED by: 
identifying a first connectivity association key (CAK) possessed by the IED; 
establishing an adoption link with the IED; 
generating a second CAK; 
providing the second CAK to the IED via the adoption link; and 
establishing the MKA connectivity association with the IED based on a verification that the IED possesses the second CAK. 

7. (Original)	The system of claim 6, wherein the key device is configured to perform operations comprising:
periodically generating an updated CAK after establishing the adoption link with the IED; 
providing the updated CAK to the IED via the adoption link after generating the updated CAK; and 
establishing an updated MKA connectivity association with the IED each time the updated CAK is provided to the IED based on a verification that the IED possesses the updated CAK.

8. (Cancelled).

9. (Currently Amended)	A controller of a key device for an electric power distribution system, the controller comprising a tangible, non-transitory computer readable medium comprising instructions that, when executed by processing circuitry, are configured to cause the processing circuitry to perform operations comprising: 
receiving a request from a first intelligent electronic device (IED) for communication with an additional component of the electric power distribution system; 
establishing a Media Access Control security key agreement (MKA) connectivity association with the IED in response to receipt of the request;
generating a security association key (SAK) 
distributing  SAK the MKA connectivity association to enable the first IED to use the SAK to communicate via a Media Access Control security (MACsec) communication link that is isolated from the key device; 
; and
generating an updated SAK each time an updated request is received from the first IED, the first IED configured to transmit the updated request at a particular frequency; and,
distributing, each time the updated request transmitted at the particular frequency is received from the first IED, the updated SAK to the first IED to enable the first IED to communicate via an updated MACsec communication link.

10. (Currently Amended)	The controller of claim 9, wherein the additional component comprises a second IED and the instructions further cause the processing circuitry to distribute a copy of the SAK to the second IED 

11. (Currently Amended)	The controller of claim 10, wherein updated request and distributing a copy of the updated SAK 

13. (Cancelled).
	
14. (Currently Amended)	The controller of claim [[13]] 9, wherein the instructions, when executed by the processing circuitry, are configured to cause the processing circuitry to generate the updated the particular frequency for distribution to the first IED, the additional component 

15. (Currently Amended)	The controller of claim [[14]] 9, wherein the particular frequency comprises a threshold block of time that has elapsed, a threshold amount of data transmitted through use of one of the updated 

16. (Currently Amended)	A method 


a key device  an intelligent electronic device (IED) of an electric power delivery system  an additional component of the electric power delivery system 
establishing a [[first]] Media Access Control security key agreement (MKA) connectivity association with the [[first]] IED in response to receipt of the request; 

generating 
distributing  to enable the IED to use the SAK to communicate via a Media Access Control security (MACsec) communication link that is isolated from the key device; [[and]] 

the IED configured to transmit an updated request to the key device at a particular frequency; and
the key device generating an updated SAK and distributing the updated SAK to the IED each time the key device receives the updated request from the IED to enable the IED to use the updated SAK to communicate via an updated MACsec communication link. 

17. (Currently Amended)	The method of claim 16, wherein the first IED uses the  additional component 

18. (Currently Amended)	The method of claim 16, further comprising 
establishing a second MKA connectivity association with another IED in response to receipt of the request; 
generating a 
distributing the another IED via the second MKA connectivity association to enable the another IED to
communicate with one another via the  and, the 

19. (Currently Amended)	The method of claim 16, further comprising 
receiving an additional request from the another IED; 
establishing a second MKA connectivity association with the another IED in response to receipt of the additional request; 
generating 
distributing the 
distributing the another IED via the second MKA connectivity association. 

20. (Currently Amended)	The method further comprising 
establishing a first MKA connectivity association with the and 
establishing a second MKA connectivity association with the additional component based on the additional component possessing a second CAK.

Reasons for Allowance
Claims 1-7, 9-12 and 14-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  The cited prior art references, Akyol (US Patent No. 7,729,276) [as cited in IDS dated 2/4/2021], Hussain et al. (US PGPUB No. 2019/0116183) [as cited in IDS dated 2/4/2021], Sankaran et al. (US PGPUB No. 2019/0173860) [as cited in IDS dated 2/4/2021], Hayes et al. (US PGPUB No. 2019/0342101) [as cited in IDS dated 2/4/2021], Acharya et al. (US PGPUB No. 2020/0106719) [as cited in IDS dated 2/4/2021], Wei et al. (US Patent No. 11,163,018), Gooding et al. (US PGPUB No. 2012/0266209), Kruglick (US PGPUB No. 2015/0382187), Boren et al. (US PGPUB No. 2017/0012949), Goodson (US PGPUB No. 2020/0112434), Smith et al. (US PGPUB No. 2022/0029464), Rubin et al. (US Patent No. 5,809,140), Marinier et al. (CA-2882856-C), Schwindt et al. (FR-3076679-A1), Sobotka et al. (CA-275868-C), Popa et al. (AU-2012379054-A1), Chen et al. (CN-103490891-A), Huque et al. (FR-2973901-A1), Fang et al. (CN-200977153-Y), Jin et al. (CA-2550561-A1), Unavailable (WO-2004006608-A1), Indukuri ("Layer 2 security for Smart Grid networks," 2012 IEEE International Conference on Advanced Networks and Telecommunciations Systems (ANTS), 2012, pp. 99-104, doi: 10.1109/ANTS.2012.6524237), Moussa et al. ("Security Assessment of Time Synchronization Mechanisms for the Smart Grid," in IEEE Communications Surveys & Tutorials, vol. 18, no. 3, pp. 1952-1973, thirdquarter 2016, doi: 10.1109/COMST.2016.2525014), Kamto et al. ("Key Distribution and management for power aggregation and accountability in Advance Metering Infrastructure," 2012 IEEE Third International Conference on Smart Grid Communications (SmartGridComm), 2012, pp. 360-365, doi: 10.1109/SmartGridComm.2012.6486010), Yan et al. ("A secure and reliable in-network collaborative communication scheme for advanced metering infrastructure in smart grid," 2011 IEEE Wireless Communications and Networking Conference, 2011, pp. 909-914, doi: 10.1109/WCNC.2011.5779257) and Suhendra et al. ("Lightweight Key Management Protocols for Smart Grids," 2016 IEEE International Conference on Internet of Things (iThings) and IEEE Green Computing and Communications (GreenCom) and IEEE Cyber, Physical and Social Computing (CPSCom) and IEEE Smart Data (SmartData), 2016, pp. 345-348, doi: 10.1109/iThings-GreenCom-CPSCom-SmartData.2016.82), do not alone or in combination teach the recited features of independent claims 1, 9 and 16. For example, while the cited prior arts disclose dedicated radio frequencies and also sending messages at specific frequency rates, the cited prior arts do not teach having a set frequency for sending update requests for new MACsec links/keys. Furthermore, the claimed invention takes a step to “isolate” the MACsec link from the key device. These features along with the other recited features of independent claims 1, 9 and 16 and its claims make the claimed inventions allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is 571-270-7179.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        May 6, 2022



a